 



Exhibit 10.50.1
Execution Copy
AMENDMENT
     AMENDMENT, dated as of August 3, 2006 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 30, 2006 (as amended, supplemented or modified from
time to time, the “Credit Agreement”) among CSK AUTO, INC., the Lenders party
thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent., and LEHMAN
COMMERCIAL PAPER INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents.
W I T N E S S E T H :
          WHEREAS, the Company, the Administrative Agent, the Co-Syndication
Agents and the Lenders are parties to the Credit Agreement;
          WHEREAS, the parties hereto have agreed to amend the Credit Agreement
upon the terms and conditions set forth herein;
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as defined therein.
          2. Amendments. The Credit Agreement is hereby amended to reflect the
changes shown as “redlined” on the changed pages to the Credit Agreement
attached hereto as Exhibit A.
          3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective upon receipt by the Administrative Agent of counterparts of
this Amendment duly executed by the Company, the Administrative Agent and the
Required Lenders.
          4. Continuing Effect. Except as expressly set forth in this Amendment,
all of the terms and provisions of the Credit Documents are and shall remain in
full force and effect and the Company shall continue to be bound by all of such
terms and provisions.
          5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by the parties hereto shall be delivered to the Company and the
Administrative Agent. The execution and delivery of this Amendment by any
Lender, or by the Administrative Agent with the consent of any Lender, shall be
binding upon such Lender’s successors and assigns (including transferees of its
commitments and Loans in whole or in part prior to effectiveness hereof) and
binding in respect of all of its commitments and Loans, including any acquired
subsequent to its execution and delivery hereof and prior to the effectiveness
hereof.
          6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,

 



--------------------------------------------------------------------------------



 



          AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
* * * * *

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

                  CSK AUTO, INC.    
 
           
 
  By   /s/ Stephen J. Lewis
 
Name: Stephen J. Lewis    
 
      Title: V.P. Treasurer    

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A. as Administrative Agent and a Lender
   
 
           
 
  By:   /s/ Teri Streusand    
 
     
 
Name: Teri Streusand
 
      Title:   Vice President  

 

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION      
 
  By:   /s/ L. Richard DiDonato    
 
     
 
Name: L. Richard DiDonato    
 
      Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC.    
 
           
 
  By:   /s/ Laurie B. Perper
 
Name: Laurie B. Perper    
 
      Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 

 



--------------------------------------------------------------------------------



 



 
(JPMORGAN LOGO) [p73759p7375901.gif]
$450,000,000 TERM CREDIT AGREEMENT
dated as of
June 30, 2006
among
CSK AUTO, INC.
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
LEHMAN COMMERCIAL PAPER INC.,
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
 
J.P. MORGAN SECURITIES INC.,
LEHMAN BROTHERS INC.
as Joint Lead Arrangers
J.P. MORGAN SECURITIES INC.,
LEHMAN BROTHERS INC.
WACHOVIA CAPITAL MARKETS, LLC
as Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its operations and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit C or any other form approved by the Administrative Agent.
          “Available Commitment” means, at any time, the Commitment then in
effect minus the aggregate amount of Loans outstanding at such time.
          “Availability Period” means the period from and including the Closing
Date to but excluding the earlier of December 16, 2006 and the date of
termination of the Commitments.
          “Bank Drafts” means drafts issued by the Company or its designee on
behalf of a Credit Party in connection with the SunTrust Draft Program or
similar program, pursuant to documentation reasonably acceptable to the
Administrative Agent.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowing” means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by the Company for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Call Agreement” means the Confirmation Re: Call Option, dated as of
July 25, 2005, among JPMorgan Chase Bank, the Company and Holdings, as the same
may be amended and replaced from time to time in a manner not adverse to the
Lenders.
          “Capital Expenditures” means for any period, all amounts which would,
in accordance with GAAP, be set forth as capital expenditures (exclusive of any
amount attributable to capitalized interest) on the consolidated statement of
cash flows or other similar statement of the Company and its Subsidiaries for
such period but shall exclude (a) any expenditures made with the proceeds of
condemnation or eminent domain proceedings affecting real property or with
insurance proceeds and (b) expenditures made in connection with Sections 6.06(h)
and 6.06(j); provided that any Capital Expenditures financed with the proceeds
of any Indebtedness permitted hereunder (other than Indebtedness incurred
hereunder) shall be deemed to be a Capital Expenditure only in the period in
which, and by the amount which, any principal of such Indebtedness is repaid.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 



--------------------------------------------------------------------------------



 



          “Reinvestment Prepayment Amount” means with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to acquire or
repair assets useful in the Company’s business.
          “Reinvestment Prepayment Date” means with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after such
Reinvestment Event and (b) the date on which the Company shall have determined
not to, or shall have otherwise ceased to, acquire or repair assets useful in
the Company’s business with all or any portion of the relevant Reinvestment
Deferred Amount.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization as such term is used in
Section 4241 of ERISA.
          “Replacement Facility” means a replacement credit facility, the
proceeds of which are initially used to repay all amounts outstanding under the
Existing Credit Agreement and thereafter for general corporate purposes,
providing for a commitment of at least $250,000,000, and with terms and
conditions acceptable to the Administrative Agent and the Required Lenders.
          “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Company’s assets from information furnished by or on behalf of
the Company, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty day notice
period is waived under Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC
Reg. §4043.
          “Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total Loans and unused
Commitments at such time.
          “Requirement of Law” means as to any Person, any requirements imposed
by the Certificate of Incorporation and By-Laws or other organizational or
governing documents of such Person, or any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer” means, with respect to any Person, the
president, chief executive officer, the chief operating officer, the chief
financial officer, treasurer, controller or any vice president of such Person.
          “Restricted Asset Sale” means any sale, sale-leaseback, or other
disposition by the Company or any Subsidiary thereof of any of its property or
assets, including the stock of any Subsidiary of the Company that is restricted
by Section 6.05, other than sales and dispositions permitted by
Sections 6.05(a), (b), (c), (f), (h), (j) and (k).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
          Upon the occurrence and during the continuance of any of the following
events:
          (a) The Company shall fail to (i) pay any principal of any Loan or
Note when due in accordance with the terms hereof or thereof or (ii) pay any
interest on any Loan or Note or any other amount payable hereunder within five
days after any such interest or other amount becomes due in accordance with the
terms thereof or hereof; or
          (b) Any representation or warranty made or deemed made by any Credit
Party in any Credit Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or
          (c) (i) The Company shall default in the observance or performance of
any agreement contained in Section 5.07(a) or Article VI of this Agreement, or
Sections 6.9 and 6.11 of the Guarantee and Collateral Agreement; (ii) Holdings
shall default in the observance or performance of any agreement contained in
Section 6.11 of the Guarantee and Collateral Agreement or (iii) any Subsidiary
shall default in the observance or performance of corresponding provisions of
the Guarantee and Collateral Agreement; or
          (d) Any Credit Party shall default in the observance or performance of
any other agreement contained in any Credit Document and such default shall
continue unremedied for a period of (i) three days if such breach relates to
terms or provisions of Section 5.02 or (ii) 30 days, with respect to any other
Section of this Agreement; or
          (e) Except for the Specified Defaults with respect to the Exchangeable
Note Indentures and the Senior Subordinated Note Indenture, Holdings, the
Company or any of its Subsidiaries shall (i) default in any payment of principal
of or interest on or other amounts in respect of any Indebtedness (other than
the Loans and the other Obligations hereunder and any inter-company debt) or
Swap Agreement or in the payment of any Contingent Obligation, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness, Swap Agreement or Contingent Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness, Swap Agreement or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Contingent Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, such Indebtedness to become due prior
to its stated maturity, any applicable grace period having expired, or such
Contingent Obligation to become payable, any applicable grace period having
expired (it being understood that a grace period that begins upon the giving of
notice shall be considered an applicable grace period and shall not be
considered expired until the notice has been given and the grace period has
run); in each case, provided that the aggregate principal amount of all such
Indebtedness, Swap Agreements and Contingent Obligations under which a payment
default exists as in (ai) above or which would then become due or payable as
described in (ii) above, equals or exceeds $10,000,000; or
          (f) (i) The Company or any of its Subsidiaries or Holdings shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief

 



--------------------------------------------------------------------------------



 



consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Refinancing, any Loan or the
use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Administrative Agent.
               (ii) Assignments shall be subject to the following additional
conditions:

  (A)   except in the case of an assignment to a Lender, an Approved Fund or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consents, provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;     (B)   each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;     (C)   the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and     (D)   the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and

 



--------------------------------------------------------------------------------



 



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Credit Parties
and their obligations, (g) with the consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company. For
the purposes of this Section, “Information” means all information received from
the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Company in violation of any
Requirement of Law.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender to
identify the Company in accordance with the Act.

 